Opinion filed March 31, 2022




                                     In The


        Eleventh Court of Appeals
                                 ____________

                               No. 11-22-00068-CR
                                 ____________

                       EX PARTE TIMOTHY KLINE


                                Original Proceeding


                     MEMORANDUM OPINION
      Timothy Kline has filed in this court a pro se “Motion for PR Bond” (personal
recognizance bond). Kline’s motion relates to a cause that is apparently pending in
Stephens County. Kline asserts that he has requested similar relief from the 90th
District Court but has not received a ruling from that court. By his “Motion for PR
Bond” filed in this court, Kline essentially seeks original habeas corpus relief.
Because we lack jurisdiction to grant the relief requested by Kline, we dismiss this
proceeding.
      Kline asks this court to “honor” his motion for a PR bond and to dismiss any
and all bond conditions required by Stephens County. Thus, Kline seeks to have this
court exercise original jurisdiction and set bail in the underlying case. This court’s
authority to exercise original jurisdiction is limited. See TEX. CONST. art. V, §§ 5, 6
(providing that the Court of Criminal Appeals has the power to issue writs of habeas
corpus and that intermediate courts of appeals only have original jurisdiction as
prescribed by law); TEX. GOV’T CODE ANN. § 22.221 (West Supp. 2021) (limited
writ powers granted to the courts of appeals). Furthermore, an intermediate appellate
court “does not possess original habeas corpus jurisdiction of a bail issue” in a
criminal case. Ortiz v. State, 299 S.W.3d 930, 932 (Tex. App.—Amarillo 2009, no
pet.); see Ex parte Enriquez, 2 S.W.3d 362, 363 (Tex. App.—Waco 1999, orig.
proceeding); Denby v. State, 627 S.W.2d 435 (Tex. App.—Houston [1st Dist.] 1981,
orig. proceeding); see also TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2015)
(providing that district courts, county courts, and the Court of Criminal Appeals have
power to issue writs of habeas corpus). Because Kline, in his motion, actually seeks
original habeas relief, we have no jurisdiction in this matter. We are not authorized
to grant the relief that Kline seeks in his motion.
      Because we lack jurisdiction over Kline’s “Motion for PR Bond,” we dismiss
this proceeding for want of jurisdiction.


                                                PER CURIAM


March 31, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            2